—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated August 11, 2000, as denied that branch of her motion which was, in effect, for leave to reargue a prior motion, and failed to decide those branches of her motion which were for awards for carrying charges on the marital residence, health insurance, life insurance, unreimbursed medical expenses, and back taxes.
*446Ordered that the appeal from so much of the order as denied leave to reargue is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that so much of the appeal as seeks review of the court’s failure to decide those branches of the plaintiffs motion which were for awards for carrying charges on the marital residence, health insurance, life insurance, unreimbursed medical expenses, and back taxes is dismissed, without costs or disbursements.
The plaintiff moved, inter alia, to review an order of the Supreme Court dated February 28, 2000. That branch of the motion was not based upon new facts which were previously unavailable. Therefore, that branch of the motion was, in fact, for leave to reargue, the denial of which is not appealable (see, Matter of Calverton Indus, v Town of Riverhead, 278 AD2d 319; Sallusti v Jones, 273 AD2d 293; Bossio v Fiorillo, 222 AD2d 476).
Additionally, the Supreme Court failed to decide those branches of the plaintiffs motion which were to determine the defendant’s responsibility for carrying charges on the marital residence, health insurance, life insurance, unreimbursed medical expenses, and back taxes. Accordingly, so much of the appeal as seeks review of the court’s failure to decide those branches of the plaintiffs motion must be dismissed, as those branches of the motion remain pending and undecided (see, Nebons v Nebons, 256 AD2d 609; Sagarin v Sagarin, 264 AD2d 769; Katz v Katz, 68 AD2d 536). Altman, J. P., Friedmann, Schmidt and Adams, JJ., concur.